                  Case 1:20-cv-02808-NRB Document 50 Filed 11/23/20 Page 1 of 1
                                                                                                         ---   -----   -
                                                                              . --- -- .   -   -   ~   - • r
                                                                              lJSL)C·, ~)t;~·,_J I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 Fl FCTRONlc:' ;\ T Tv \.: 1 1 r,
------------------------------------------------------------X                 ·r1,· - {-, -'-+.
BARRY C. HONIG. and GRQ CONSULTANTS.
INC..                                                                         ~;~I;r/r11~r;~---1Ui3~~()                    i!
                                   Plaintiffs,
                 -against-                                           20   CIVIL 2808 (NRB)

                                                                          JUDGMENT
RIOT BLOCKCHAIN, INC.,

                                   Defendant.
-----------------------------------------------------------X



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Cowi's Memorandum and Order dated November 20, 2020, because Riot had no duty to indemnify plaintiffs for

expenses arising out of the Legal Proceedings, Count Two of the Amended Complaint for breach of contract is

dismissed. Because Count One for declaratory relief is premised on the same argument for breach. it likewise

must fail. See Kinsey v. Cendant Corp., 521 F. Supp. 2d 292, 306 (S.D.N.Y. 2007). Riot also requested that the

Court award it reasonable attorneys' fees should it prevail on its motion. ECF No. 41 at 11. The SPAs provide

"the prevailing patiy" in "an action or proceeding to enforce any provisions" of the SPAs "shall be reimbursed

by the other pa11y for its reasonable attorneys' fees and other costs and expenses incurred with the investigation,

preparation and prosecution of such action or proceeding." SPA§ 5.9. As Riot has prevailed on its motion and

consequently in this action, the request for reasonable attorneys' fees is appropriate and granted; accordingly,

this case is closed.

Dated: New York. New York

         November 23, 2020

                                                                     RUBY J. KRAJICK

                                                                     l/ Clerk of Court
                                                               BY:
                                                                     /fv!y'jivo1y~
                                                                           Deputy Clek
